Order entered May 11, 2015




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-14-00950-CV

              IN THE INTEREST OF: D.S.B. AND K.A.B., CHILDREN

                   On Appeal from the 301st Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 13-11214

                                      ORDER
      We DENY appellant’s May 8, 2015 motion.


                                                /s/   ELIZABETH LANG-MIERS
                                                      JUSTICE